REEVES, Justice.
On appellee’s motion for rehearing, our opinion of January 28, 1987 is withdrawn.
This is an appeal from a summary judgment awarding Dorothy J. Koepke 44.3 percent of Charles H. Koepke’s military retirement pay.
Charles and Dorothy Koepke were married in 1945. In 1982, Dorothy J. Koepke filed for divorce. In her original petition, she alleged and sought an interest in one-half of all Charles H. Koepke’s military retirement benefits. On June 28, 1982, the *616trial court entered a divorce decree which inter alia stated that:
All relief requested in this cause and not expressly granted herein be and is hereby denied.
Charles H. Koepke appealed the original divorce decree. The appeal was dismissed on a joint motion pursuant to a settlement agreement.
In February of 1984, Dorothy J. Koepke filed suit for partition of Charles H. Koepke’s military retirement benefits. Subsequently, her motion for summary judgment was granted and she was awarded the aforementioned interest in the benefits.
Charles H. Koepke has appealed raising four points of error, the principal one being that the previous divorce decree disposed of the military retirement benefits. We agree.
A judgment which states “all relief requested in this cause and not expressly granted herein be and is hereby denied” expressly disposes of all parties and issues in the case. Schlipf v. Exxon Corp., 644 S.W.2d 453, 455 (Tex.1982); accord, North East Independent School District v. Aldridge, 400 S.W.2d 893 (Tex.1966). In the instant case, Dorothy J. Koepke, in her petition, specifically sought one-half of Charles H. Koepke’s military retirement benefits. The trial court’s denial of all relief requested and not specifically granted disposed of the issue of the military retirement benefits. Thus, the previous judgment is res judicata as to Dorothy J. Koepke’s partition suit. Constance v. Constance, 544 S.W.2d 659, 660 (Tex.1977).
We reverse and render.